[J-46-2017]
                      IN THE SUPREME COURT OF PENNSYLVANIA
                                 EASTERN DISTRICT

     SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


COMMONWEALTH OF PENNSYLVANIA,                    :   No. 36 EAP 2016
                                                 :
                       Appellee                  :   Appeal from the Judgment of Superior
                                                 :   Court entered on May 20, 2016, at No.
                                                 :   224 EDA 2015, affirming the Judgment
                v.                               :   of Sentence entered on August 7, 2014
                                                 :   in the Court of Common Pleas,
                                                 :   Philadelphia County, Criminal Division
MARKEITH AIKENS,                                 :   at No. CP-51-CR-0003098-2013.
                                                 :
                       Appellant                 :   SUBMITTED: April 18, 2017


                                           OPINION


JUSTICE BAER                                               DECIDED: August 22, 2017
         This appeal requires the Court to determine the proper grading for sentencing of

a defendant’s conviction for unlawful contact with a minor, 18 Pa.C.S. § 6318,1 when

the grading is based on the offense for which the defendant contacted the minor, here

involuntary deviate sexual intercourse (IDSI), but where the jury ultimately acquitted the

defendant of that substantive offense. Here, because the trial court instructed the jury

that if it concluded the purpose of contacting the minor was to engage in IDSI, Appellant

would be guilty of unlawful contact with a minor, and the jury convicted Appellant of that

crime, the court properly graded the crime as a first-degree felony. Accordingly, we

affirm the Superior Court’s judgment.




1
    The relevant text of Section 6318 is set forth infra at pages 2-3.
       In 2013, the Commonwealth charged Markeith Aikens (Appellant) with unlawful

contact with a minor and IDSI, both graded as first-degree felonies, as well as

corruption of minors, graded as a third-degree felony.2 The matter proceeded to a jury

trial, at the end of which the trial court instructed the jury, in relevant part, as follows:

               The [Appellant] has been charged with unlawful contact with a
       minor. To find [Appellant] guilty of this offense, you must find that each of
       the following elements has been proven beyond a reasonable doubt:
       First, that [Appellant] was intentionally in contact with a minor -- the victim
       in this case -- second, that that contact was for the purpose of engaging in
       an unlawful act -- and in this case, that unlawful act is alleged to be [IDSI],
       the crime that we just discussed …
Notes of Testimony (N.T.), 4/24/2014, at 95. Following trial, the jury convicted Appellant

of unlawful contact with a minor and corruption of minors, and it acquitted him of IDSI.

       Prior to sentencing, Appellant presented an oral motion for extraordinary relief

pursuant to Pa.R.Crim.P. 704.3 Among Appellant’s claims was a challenge to the

grading of his conviction for unlawful contact with a minor as a first-degree felony

pursuant to Section 6318. That section provides, in relevant part:

       (a) Offense defined.--A person commits an offense if he is intentionally in
       contact with a minor, or a law enforcement officer acting in the
       performance of his duties who has assumed the identity of a minor, for the
       purpose of engaging in an activity prohibited under any of the
       following … :


2
  The Commonwealth also charged Appellant with statutory sexual assault, indecent
assault, and indecent exposure, but it did not proceed to trial on those charges and they
are not at issue. We further note that, as the record in this matter is sealed to protect
the identity of the minor involved and the facts of the underlying crimes are not relevant
to the legal issue before us in any event, contrary to our normal practice, we do not
discuss the facts surrounding the charges herein.
3
  Rule 704 provides that “[u]nder extraordinary circumstances, when the interests of
justice require, the trial judge may, before sentencing, hear an oral motion in arrest of
judgment, for a judgment of acquittal, or for a new trial.” Pa.R.Crim.P. 704(B). The trial
court evidently construed the rule to encompass Appellant’s argument. The propriety of
that decision is not before us.



                                        [J-46-2017] - 2
             (1) Any of the offenses enumerated in Chapter 31 (relating to
             sexual offenses).

                                             ***

      (b) Grading.--A violation of subsection (a) is:

             (1) an offense of the same grade and degree as the most
             serious underlying offense in subsection (a) [herein Chapter 31
             offenses] for which the defendant contacted the minor; or

             (2) a felony of the third degree;

      whichever is greater.
18 Pa.C.S. § 6318(a)-(b). Thus, if a defendant unlawfully contacts a minor for purposes

of engaging in any underlying offense set forth in subsection 6318(a), including any

Chapter 31 offense,4 then pursuant to subsection 6318(b), the grading of the crime of

unlawful contact with a minor is the same as the grading of the underlying offense.

Pertinent to this case, IDSI is categorized as a first-degree felony under Chapter 31 of

the Crimes Code.     See 18 Pa.C.S. § 3123.        Accordingly, if a defendant unlawfully

contacts a minor for purposes of engaging in IDSI, then the unlawful contact with a

minor crime is graded as a first-degree felony.

      In support of his contrary position, Appellant contended that, given his acquittal

for IDSI, his conviction for unlawful contact with a minor should be graded as a third-

degree felony under the default provision of subsection 6318(b)(2). In support he cited

Commonwealth v. Reed, 9 A.3d 1138 (Pa. 2010). As discussed below, this Court in

Reed held that the default grading provision of subsection 6318(b)(2)5 applied to a

4
  There are more than ten sexual offenses set forth in Chapter 31, including rape,
statutory sexual assault, IDSI, sexual assault, aggravated indecent assault, indecent
assault, and indecent exposure.
5
  As indicated above, the current default grading for the crime of unlawful contact with a
minor is a third-degree felony. When Reed was decided, subsection 6318(b) provided
that the default grading for the crime was a first-degree misdemeanor. See Reed, 9
(continued…)

                                     [J-46-2017] - 3
defendant convicted of attempted unlawful contact with a minor when he was acquitted

of attempting to commit various underlying Chapter 31 offenses.           Id. at 1148.    Of

particular import herein, the Reed Court explained that, because of the defendant’s

acquittals on all of the underlying attempt crimes charged, the sentencing court was

required to guess which offense the defendant sought to commit when he contacted the

minor victim for purposes of Section 6318(b)(1) grading, a result the Court could not

permit. Id. at 1147.

       Here, the trial court denied Appellant’s motion for extraordinary relief and

proceeded to sentence him to an aggregate term of 7 to 15 years of imprisonment.

Specifically, the trial court sentenced Appellant to a term of 6 to 12 years of

imprisonment on his unlawful contact with a minor conviction, graded as a first-degree

felony, and a consecutive term of 1 to 3 years of imprisonment on his corruption of

minors conviction. Appellant then filed a post-sentence motion, renewing his argument

that his conviction for unlawful contact with a minor should be graded as a third-degree

felony under subsection 6318(b)(2). The trial court denied Appellant’s post-sentence

motion, and he appealed his judgment of sentence to the Superior Court.

       In addressing Appellant’s challenge in its opinion issued pursuant to Pa.R.A.P.

1925(a), the trial court explained that Appellant’s unlawful contact with a minor

conviction was properly graded as a first-degree felony because, here, the jury was

specifically instructed that Appellant could be found guilty of that offense only if it found

that the unlawful contact was made for the purpose of engaging in IDSI. Trial Court

Opinion, 8/4/2015, at 16. Thus, the trial court reasoned, the jury needed to make a


(…continued)
A.3d at 1143 n.6 (discussing the amendment to subsection 6318(b) which changed the
default grading of an unlawful contact with a minor conviction to a third-degree felony).




                                      [J-46-2017] - 4
specific finding of purpose in order to convict Appellant of unlawful contact with a minor.

Id. The trial court explained that, unlike Reed, where the defendant was acquitted of

various underlying attempt crimes and therefore it was not clear why the attempted

contact was made, the court in this case did not have to guess as to the purpose of the

prohibited contact because, based on the jury charge, the jury necessarily found that

the purpose of Appellant’s contact was to engage in IDSI, a first-degree felony. Id.

      The Superior Court agreed that the jury instruction distinguished this case from

Reed.6 Commonwealth v. Aikens, 139 A.3d 244, 247-48 (Pa. Super. 2016). The court

observed that, as the jury was clearly instructed that IDSI was the only Chapter 31

offense for which Appellant was accused of contacting the victim, it must have

concluded as a matter of fact that Appellant contacted the victim for purposes of

engaging in IDSI when it returned a guilty verdict on the unlawful contact with a minor

charge even though Appellant was acquitted of actually engaging in IDSI with the victim.

Id. at 248. The court explained that, because IDSI is graded as a first-degree felony,

the jury found that a first-degree felony was “the most serious underlying offense … for



6
  Prior to its discussion of the jury instruction given in this case, the Superior Court
attempted to distinguish Reed on the additional basis that in Reed the Commonwealth
charged the defendant with attempted IDSI, rather than the substantive crime itself.
Commonwealth v. Aikens, 139 A.3d 244, 247 (Pa. Super. 2016). In this regard, the
court found it significant that the offense of unlawful contact with a minor requires a
defendant to contact a minor “for the purpose of engaging in” one of the enumerated
underlying offenses. See 18 Pa.C.S. § 6318(a). The court opined that contacting a
minor for the purpose of engaging in an underlying offense is more similar to attempting
to commit the underlying offense than it was to actually committing that offense. See
Aikens, 139 A.3d at 247. By way of example, the court believed that contacting a minor
for purposes of engaging in IDSI was more similar to attempting IDSI than it is to
actually committing IDSI. Thus, the court found the jury’s acquittal on the substantive
offense of IDSI in the case before us to be “less ‘relevant’” than the jury’s criminal
attempt acquittals in Reed. Id. (quoting Reed, 9 A.3d at 1146). As will be discussed
infra, we do not view this as a valid or necessary distinction. See footnote 12 at 13.




                                     [J-46-2017] - 5
which the defendant contacted the minor,” thereby satisfying the grading requirements

of subsection 6318(b)(1). Id. (quoting 18 Pa.C.S. § 6318(b)(1)).          Thus, the court

concluded that Reed did not preclude the higher grading of Appellant’s unlawful contact

with a minor conviction, as the trial court’s sentence was consistent with the jury’s

verdict given the trial court’s instruction.7   Id.    Thus, the Superior Court affirmed

Appellant’s judgment of sentence.

       Appellant filed a petition for allowance of appeal, which we granted to decide the

following issue: “Did the court illegally sentence [Appellant] on unlawful contact with a

minor graded as an F-1 when it should have been graded as an F-3?” The question

presented is one “of statutory interpretation by which we determine the lawfulness of the

sentence imposed.” Reed, 9 A.3d at 1142. As issues of statutory interpretation present

this Court with questions of law, our standard of review is de novo, and our scope of

review is plenary. Commonwealth v. Samuel, 961 A.2d 57, 60-61 (Pa. 2008). We are

guided in our interpretation by the Statutory Construction Act, 1 Pa.C.S. §§ 1501-1991,

which provides that the object of all statutory construction is to ascertain and effectuate

the General Assembly’s intention. 1 Pa.C.S. § 1921(a). When the words of a statute

are clear and free from ambiguity, the letter of the statute is not to be disregarded under

the pretext of pursuing its spirit. 1 Pa.C.S. § 1921(b). Further, it is presumed that “the


7
  In a footnote, the Superior Court also observed that it appeared that the
Commonwealth’s approach of linking the grading of the offense to the jury instructions
guarded against any constitutional problems, see Apprendi v. New Jersey, 530 U.S. 466
(2000) (holding that “any fact that increases the penalty for a crime beyond the
prescribed statutory maximum must be submitted to a jury, and proved beyond a
reasonable doubt”), while fully honoring the jury’s verdict. Aikens, 139 A.3d at 248 n.4.
The Superior Court further explained that Appellant’s application of Reed to the instant
case would lead to an absurd result, as it would render his sentence illegal
notwithstanding the jury’s finding regarding the purpose for which he contacted the
minor, simply based on the manner in which the Commonwealth chose to charge the
case. Id.



                                     [J-46-2017] - 6
General Assembly does not intend a result that is absurd, impossible of execution or

unreasonable,” and that it “intends the entire statute to be effective and certain.” 1

Pa.C.S. § 1922(1)-(2).    Finally, penal statutes must be strictly construed, and any

ambiguity that exists in the language of such a statute should be interpreted in the light

most favorable to the accused. 1 Pa.C.S. § 1928(b)(1); Commonwealth v. Hall, 80 A.3d

1204, 1212 (Pa. 2013).

       The focus of our inquiry centers on subsection 6318(b), which, as stated

previously, provides that a conviction for unlawful contact with a minor is to be graded

as “an offense of the same grade and degree as the most serious underlying offense in

subsection [6318](a) for which the defendant contacted the minor,” here, the Chapter 31

offense of IDSI, or “a felony of the third degree[,] whichever is greater.” 18 Pa.C.S.

§ 6318(b). As indicated above, we have previously considered this provision in Reed.

Thus, we begin our analysis with that case.

       In Reed, the defendant was convicted of attempted unlawful contact with a minor

but acquitted of the underlying Chapter 31 attempt offenses, some of which were first-

degree felonies and some of which were of lesser grades. In determining the proper

grading for the defendant’s crime, this Court observed that Section 6318 does not

require that a defendant even be charged with, let alone convicted of, any underlying

substantive offense for which he contacted the minor. Id. at 1145-46. Concomitantly,

the Court noted that, as Chapter 31 offenses were not predicate offenses for Section

6318, a defendant need not be successful in completing the purpose of his

communication with a minor in order to be convicted of unlawful contact with a minor.

Id. at 1146.

       Despite the above observations, this Court reasoned that, when the

Commonwealth chooses to charge a defendant with a Chapter 31 offense, a




                                     [J-46-2017] - 7
subsequent acquittal of that offense is relevant for sentencing purposes under

subsection 6318(b). Id. In this regard, the Court was guided by Commonwealth v.

Magliocco, 883 A.2d 479 (Pa. 2005), holding that a defendant’s conviction for ethnic

intimidation could not stand when he had been charged with and acquitted of terroristic

threats, the predicate offense applicable in that case.8 Id. at 493.

       In Magliocco, the Court explained that the defendant need not be charged with or

convicted of one of the predicate offenses in order to be convicted of ethnic

intimidation.9 Id. at 492. Further noting that inconsistent verdicts are permissible, the

Court nonetheless observed that the matter before it presented unique circumstances:

the defendant had been separately charged with and acquitted of terroristic threats, a

crime which was “also a specific statutory element of another charged offense,” ethnic

intimidation. Id. The Court thus reasoned that, in order to convict Appellant of ethnic

intimidation, the factfinder had to conclude beyond a reasonable doubt that the

defendant “committed” the offense of terroristic threats.        Id. at 492-93.    Noting the

“special weight” accorded acquittals under the law, the Court explained that because

the Commonwealth had actually charged the defendant with terroristic threats, and the

factfinder had specifically found through its acquittal that the defendant did not commit

terroristic threats, his conviction for ethnic intimidation could not stand. Id. at 493.

8
   At the time relevant in Magliocco, a person committed the offense of ethnic
intimidation “if, with malicious intention toward the race ... of another individual or group
of individuals, he commit[ted] an offense under any other provision of this article or
under Chapter 33 ... or under section 3503 ... or under section 5504 ... with respect to
such individual ... or with respect to one or more members of such a group.” Magliocco,
883 A.2d at 489.
9
   The Magliocco Court actually expanded on this point by stating that neither a charge
nor conviction was needed “as long as [the Commonwealth] makes clear which offense
it is pursuing as the predicate offense for purposes of the ethnic intimidation charge,
and the factfinder is so made aware and, in the case of a jury, so charged.” Magliocco,
883 A.2d at 492.



                                       [J-46-2017] - 8
        Returning to Reed, the Court noted that Magliocco had limited applicability given

that Magliocco concerned a challenge to the sufficiency of the evidence and considered

a statute requiring proof of a predicate crime. Reed, 9 A.3d at 1146. Nevertheless, the

Court observed that the two cases were similar in that neither required the

Commonwealth to charge the defendant with the crimes underlying the convictions

under review.     Id. at 1147.   The Reed Court further found it significant that the

Commonwealth did charge the underlying Chapter 31 attempt offenses, and that they

ultimately resulted in acquittals.    Id.   Considering the “special weight” accorded

acquittals under the law as emphasized in Magliocco, the Court explained that the

defendant’s acquittals could not be ignored when applying subsection 6318(b).         Id.

Indeed, the Court pointed out that, in light of the defendant’s acquittals on the

underlying Chapter 31 offenses, the sentencing court had to guess which offense he

sought to commit when he contacted the minor, and that it could not countenance such

an absurd result. Id. Thus, in giving special weight to the defendant’s acquittals and

strictly construing subsection 6318(b) in his favor, the Reed Court concluded that the

default grading applied to the defendant’s conviction, as the factfinder specifically

determined that he did not commit the separately charged Chapter 31 offenses.10 Id. at

1148.

        Instantly, Appellant argues that this case is identical to and thus controlled by

Reed. Specifically, Appellant argues that, just as the defendant in Reed was acquitted

of the underlying Chapter 31 attempt crimes for which he was charged, he was


10
     Then-Justice, now Chief Justice Saylor wrote a concurring opinion in Reed,
acknowledging that Apprendi was not implicated therein, but nonetheless observing that
“[i]n the absence of a jury finding regarding which prohibited activity the defendant
intended to engage in for purposes of an unlawful contact with a minor conviction,
application of anything other than the default grading provision raises constitutional
concerns under Apprendi ….” Reed, 9 A.3d at 1148 (Saylor, J., concurring).



                                     [J-46-2017] - 9
acquitted of the Chapter 31 offense for which he was charged. Appellant contends that,

as a result, the court here was likewise left to guess the purpose for which he contacted

the minor victim. Appellant contends that, in grading his unlawful contact with a minor

conviction as a first-degree felony, the trial court ignored the jury’s acquittal on the IDSI

charge and improperly concluded that the contact was made for the purpose of

engaging in IDSI. Appellant further challenges the trial court’s reliance on its instruction

to the jury in support of its conclusion, as the jury was not instructed that Appellant

could be found guilty of unlawful contact with a minor only if it found that the purpose of

the contact was to engage in IDSI.        Rather, Appellant posits, the jury was merely

instructed that the unlawful act was alleged to be IDSI. Appellant contends that this

Court should find that the default grading in subsection 6318(b)(2) applies based upon

the special weight afforded to acquittals and the pertinent principles of statutory

construction, as the factfinder specifically determined that Appellant did not commit the

separately charged offense of IDSI.

       The Commonwealth argues that Appellant misinterprets Reed and errs by urging

this Court to overextend it to find that his acquittal for IDSI categorically precludes

grading his unlawful contact with a minor conviction greater than a third-degree felony.

The Commonwealth contends that, while Appellant’s acquittal of IDSI is relevant and

cannot be ignored for sentencing purposes, Reed does not require his conviction to be

graded as a third-degree felony. The Commonwealth distinguishes Reed on the basis

that the trial court here specifically instructed the jury that Appellant’s contact with the

victim was alleged to be for the purpose of engaging in IDSI and, thus, this was the only

basis upon which Appellant could have been convicted of unlawful contact with a minor.

The Commonwealth contends that, where the court in Reed had to guess which offense

the defendant sought to commit as a result of the multiple acquittals on the Chapter 31




                                      [J-46-2017] - 10
attempt crimes therein and the absence of a jury instruction, there is no doubt here that

the jury found that Appellant contacted the minor victim for the specific purpose of

engaging in IDSI based upon the trial court’s instruction and the jury’s conviction. Thus,

according to the Commonwealth, Appellant’s conviction for unlawful contact with a

minor was unequivocally a first-degree felony for purposes of subsection 6318(b), as

the most serious and only offense underlying his conviction was IDSI, a first-degree

felony.11

       We conclude that the trial court properly graded Appellant’s conviction for

unlawful contact with a minor as a first-degree felony under the circumstances here

presented. In so doing, we agree with the Commonwealth and the courts below that

this case is readily distinguishable from Reed based upon the jury instructions given.

As stated above, the trial court specifically instructed the jury that in order to find

Appellant guilty of unlawful contact with a minor, it had to find beyond a reasonable

doubt that the unlawful “contact was for the purpose of engaging in an unlawful act --

and in this case, that unlawful act is alleged to be [IDSI].” N.T., 4/24/2014, at 95. As

jurors are presumed to follow the court’s instructions, see Commonwealth v. Bullock,

913 A.2d 207, 218 (Pa. 2006), we further agree that in convicting Appellant of the

offense of unlawful contact with a minor the jury necessarily found as fact that Appellant

contacted the minor victim in this case for the specific purpose of engaging in IDSI.

       Based on the foregoing, Reed does not require Appellant’s conviction for

unlawful contact with a minor to be graded as a third-degree felony. As highlighted

earlier, the concern in Reed was that given the defendant’s acquittals on multiple


11
   The Commonwealth further argues that Reed and Magliocco were wrongly decided
and should be overruled or, at the least, clarified and not further extended. We decline
the Commonwealth’s invitation to revisit these decisions, as our disposition of this
matter does not compromise the holdings in those cases.



                                     [J-46-2017] - 11
Chapter 31 attempt offenses of varying grades there was no way for the sentencing

court to determine which offense he sought to commit when he contacted his minor

victim.     Here, though Appellant was likewise acquitted of the Chapter 31 offense

underlying his unlawful contact with a minor conviction, any guesswork this Court was

concerned about in Reed regarding the purpose for which the defendant made the

unlawful contact was eliminated by the trial court’s instruction and jury verdict on that

charge.

          Moreover, while we recognize that Reed held that an acquittal cannot be ignored

when applying subsection 6318(b) in light of the special weight accorded to acquittals

under the law, Reed also emphasized that Section 6318 does not require a conviction

on the underlying offense for which a defendant contacts the minor victim. To hold that

Appellant’s sentence is illegal based upon the IDSI acquittal and grade his conviction for

unlawful contact with a minor as a third-degree felony in the face of the jury’s finding

that he contacted the minor to commit the first-degree felony of IDSI would lead to an

absurd result, as pointed out by the Superior Court, and would fail to give effect to the

entirety of Section 6318. See 1 Pa.C.S. § 1922(1)-(2). Indeed, the jury instruction

approach used herein to grade Appellant’s conviction for unlawful contact with a minor

is precisely in line with the approach members of this Court contemplated in addressing

issues arising out of the effect of acquittals on convictions in this and similar contexts.

See Reed, 9 A.3d at 1148 (Saylor, J., concurring) (“In the absence of a jury finding

regarding which prohibited activity the defendant intended to engage in for purposes of

an unlawful contact with a minor conviction, application of anything other than the

default grading provision raises constitutional concerns under Apprendi ….”); see also

Magliocco, 883 A.2d at 492 (noting that the Commonwealth need not charge a

defendant with the predicate offense for purposes of the ethnic intimidation statute “as




                                      [J-46-2017] - 12
long as [the Commonwealth] makes clear which offense it is pursuing as the predicate

offense for purposes of the ethnic intimidation charge, and the factfinder is so made

aware and, in the case of a jury, so charged”).            As such, we decline to accept

Appellant’s position.12

       As a final note, we also observe that in their briefs to this Court, both parties

provide additional arguments relating to the concept of inconsistent verdicts in support

of their positions. However, we do not agree that this is a case involving inconsistent

verdicts.   Rather, the jury’s verdicts merely indicate that Appellant did not actually

commit IDSI with respect to the minor victim, but did unlawfully contact the minor victim

for purposes of engaging in IDSI. Cf. Magliocco, 883 A.2d at 492 n.11 (concluding that

the verdicts therein were inconsistent given that the ethnic intimidation statute

incorporated the predicate offense as an element and explaining that “[a] factfinder

cannot logically conclude that a defendant ‘committed’ the offense of terroristic threats

for purposes of that element of ethnic intimidation, but did not ‘commit’ the offense for

purposes of the terroristic threats charge itself”). As there is no logical inconsistency in



12
   Having concluded that Appellant’s conviction was properly graded as a first-degree
felony, we briefly address the Superior Court’s rationale, which Appellant challenges,
that the IDSI acquittal in this case was “less ‘relevant’” than the acquittals on the attempt
charges in Reed in light of the definition of the crime of unlawful contact with a minor.
Aikens, 139 A.3d at 247 (quoting Reed, 9 A.3d at 1146). We agree with Appellant that
the Superior Court’s emphasis on the inchoate nature of the charged attempt crimes in
Reed is incorrect, as our review of Reed does not reveal that this Court gave any
consideration to the fact that the defendant therein was charged with and acquitted of
inchoate crimes as opposed to the substantive crimes themselves. Nor do we find any
basis for such reasoning in the statutory language of Section 6318. The critical analysis
is not whether the offenses underlying the unlawful contact with a minor conviction are
inchoate or substantive; rather, it is whether, in returning its guilty verdict on that charge,
the factfinder clearly determined the purpose for which the defendant contacted the
minor. Thus, to the extent the Superior Court’s decision indicates that different weight is
to be applied to acquittals on substantive crimes than those on inchoate crimes in this
context, we do not endorse such an approach.



                                      [J-46-2017] - 13
the verdicts rendered in this case, we need not further discuss the parties’ arguments in

this regard.

       In sum, it is clear from the trial court’s instructions to the jury and the jury’s

verdicts in this case that, though Appellant did not commit IDSI, he did commit unlawful

contact with a minor for the purposes of engaging in IDSI. As it is undisputed that IDSI

is a first-degree felony, the trial court properly graded Appellant’s unlawful contact with a

minor charge accordingly pursuant to subsection 6318(b). Thus, we affirm the judgment

of the Superior Court.

       Chief Justice Saylor and Justices Todd, Donohue, Dougherty and Wecht join the

opinion.

       Justice Mundy did not participate in the consideration or decision of this case.




                                      [J-46-2017] - 14